  Case 3:20-cv-02966-G-BT Document 8 Filed 11/25/20       Page 1 of 1 PageID 29



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


CEDRICK SMITH                            )
                                         )
            Plaintiff,                   )
                                         )
VS.                                      )     CIVIL ACTION NO.
                                         )
LLC SMITH,                               )     3:20-CV-2966-G (BT)
                                         )
            Defendant.                   )


         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE
    After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated November 3, 2020, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.



      SO ORDERED.

November 25, 2020.

                                     ________________________________
                                     A. JOE FISH
                                     Senior United States District Judge
